Contracts which belong to an extensive class, such as charter parties, policies of insurance, c., where all are in their main features identical, are usually reduced to a prescribed formula, embracing those general provisions which are applicable to most cases of the class, and then printed, leaving blank spaces to be filled up in writing, so as to adapt the contract to the particular case. In construing such contracts, *Page 445 
if there is any repugnancy between the written and the printed portions, the latter is to be modified and controlled by the former. In other words, those general provisions which were framed for the class at large, must yield to such as are more specific and designed for the particular case. This rule, which was applied in Harper v. The Albany Mutual Insurance Company
(17 N.Y., 194), and Bryant v. The Poughkeepsie MutualInsurance Company (id., 200), is equally applicable here. That portion of the printed conditions incorporated into the policy which related to the various articles and kinds of business denominated hazardous and extra hazardous, and those which are subjected to special rates of insurance, virtually prohibited the use of camphene upon the insured premises. But the written portion insured the plaintiffs upon their printing office, bindery, and bookstore, and upon the materials, stock and machinery therein; and, as it appeared that camphene constituted a necessary portion of such stock, and was essential to the carrying on of the business insured, its use was clearly authorized by this clause of the policy. There was, therefore, a direct conflict between the general provisions contained in the printed conditions of the policy and the written description of the particular subject of insurance; and, of course, the latter must prevail. The use of camphene, therefore, was authorized, and it was itself insured as a part of the plaintiffs' stock.
Thus far there is no controversy between the parties; but the contest arises under another clause of the policy. The eighth condition provides that the company "will not be liable for loss or damage caused by lightning, except that which results from fire that may ensue therefrom; nor for any loss, either by fire or otherwise, occasioned by the explosion of a steam boiler, oroccasioned by camphene or other inflammable liquid, or by the explosion of gunpowder." The position of the defendants is, that the loss, as shown by the proofs, was "occasioned by camphene," and, hence, they are not responsible. It becomes necessary, therefore, to put a construction upon that condition of the policy which I have just recited. *Page 446 
The counsel for the plaintiffs contends that this provision was only intended to exempt the company from liability for any loss which should be occasioned by camphene "in a relation or useoutside of the description and privilege" contained in the policy. But there are serious difficulties in the way of such a construction. It is an entire departure from the language of the provision, which is broad and general, embracing every loss which should be in any way occasioned by camphene. To make this interpretation compatible at all with the terms of the provision, it is necessary to interpolate a clause more extensive than the entire provision as it stands. The policy says, the insurers will not be liable for any loss "occasioned by camphene." This is said to mean that they will not be liable for such a loss, provided the camphene which caused the loss was outside the insured premises, or was used upon such premises in a manner not authorized by the policy. I know of no rule for the interpretation of contracts which warrants so extensive an interpolation. It would make a contract widely different from that which would result from the terms used by the parties themselves.
The argument in favor of this interpretation is, that, by force of the rule that the written is to prevail over the printed portion of the policy, the defendants have not only authorized the use of camphene by the plaintiffs for certain purposes, but have consented to include camphene itself as a part of the plaintiffs' stock among the articles insured; and that it cannot be supposed that they intended to exempt themselves from liability for a loss which should be occasioned by one of the insured articles, and which was upon the premises under the precise circumstances authorized by the policy.
The incongruity suggested by this argument is hardly sufficient to prevent our construing this contract as the parties have made it. What repugnance is there between the provision which authorizes the use of camphene in the business of the insured, and that which exempts the company from liability for a loss "occasioned by camphene?" I can see none whatever. By the written portion of the policy the insurers assumed *Page 447 
a responsibility in regard to the use of camphene from which they were entirely exempted by the printed conditions relating to hazardous and extra hazardous business. The eighth condition comes in as a modification of this responsibility. It operates as a division and mutual distribution between the insurers and the insured of the risks resulting from the use of this hazardous article. By the two provisions combined, the insurers say to the insured, we will agree that the mere presence of camphene upon the insured premises, or its use there in your business, shall not vitiate the policy; but if it shall be the actual primary cause of any loss, we will not be held responsible. Such an arrangement is not open to any legal objection, but one which the parties had a perfect right to make, and which seems to me not unnatural. It does not cast the entire risk upon either of the parties, but divides it between them. If a fire occurs from some other cause, and, in consequence of the presence of camphene upon the premises, it is aggravated and made more destructive than it otherwise would have been, the loss falls upon the insurers. If a fire is occasioned by the camphene, and the insurers are not able to trace it to that cause, the loss falls upon them. It is only in those cases where the insurers are able to show that camphene was the original cause of the loss, that the risk is assumed by the insured. I see nothing, either in law or in reason, against the making of such a contract; and that is precisely the contract which these parties have made, if we interpret their language according to its natural import.
The only remaining question is, whether the loss in this case can be said to have been "occasioned" by the camphene. I agree with the plaintiffs' counsel that a loss cannot be said to be occasioned by camphene, within the meaning of this policy, because a fire originating independently of that article is rendered less controllable and more destructive by it. Camphene must be the primary cause of the loss, in order to absolve the company from responsibility. The counsel seems to suppose that, in order to exempt the company, it is necessary that the fire which produces the loss should have been originated by *Page 448 
camphene; but this, I think, is not essential. The language of the provision is, any loss occasioned by camphene. If, therefore, the fire, although it existed, would have been wholly innocuous but for its having come in contact with the camphene, the loss which ensues may properly be said to have been caused by camphene. In such a case, there would, but for the camphene, have been no loss; and it of course follows that camphene would be the cause, or at least a cause, of the loss. In this view, the present case is clearly within the condition. It is not pretended that the lighted match would have done any mischief, had it not come in contact with the camphene.
It is, however, by no means necessary to rest the defence upon this construction. For, if it be assumed that, in order to exempt the insurers from liability under this condition, it is essential to show that the fire which produced the loss was itself caused by the camphene, the result must be, I think, the same. It is argued that the camphene cannot be said to have caused the fire in this case, because the match was ignited before it came in contact with the inflammable liquid. The camphene, it is said, may have caused the flame to spread and become uncontrollable, but that this does not make it the original cause of the fire. But, if the camphene cannot be said to have caused the fire in this case, it could not, for the same reason, in any case where the combustion of the camphene was produced by any material previously ignited. This necessarily reduces the operation of the provision, upon the construction now assumed, to those cases only where the camphene becomes ignited in consequence of its own inherent inflammable nature; in other words, to cases of spontaneous combustion, if such a thing is possible.
But is it probable that this formal provision was devised and introduced into the policies of this company merely to guard against responsibility for a loss of this kind — one that, if it could occur at all, would not be likely to do so once in twenty years? This can hardly be supposed. The clause must be of more practical import than this, or it would never have found *Page 449 
its way into this class of policies. If it equires that the camphene should be the cause or occasion of the fire, it must mean the fire which produces the loss — a destructive fire, and not a fire which is perfectly legitimate and harmless, as was the lighted match aside from the camphene. The counsel for the plaintiffs has virtually conceded this, by the suggestion, in his printed points, that camphene may be said to occasion the loss "when its use becomes the means whereby the proper and ordinary use of light or fire in the premises is inflamed into adestructive combustion." In this the counsel adopts the very construction for which I contend, and supposes that, although the camphene does not originate the fire, yet, if it is the sole cause of its becoming destructive, it may be said to occasion the loss.
There can be no distinction, in this respect, between the light or fire referred to by the counsel and the ignited match in this case. The use of the latter was just as legitimate and proper, and, but for the camphene, would have been just as harmless, as that of light or fire for ordinary purposes. In any view, therefore, which may be taken of the provision under consideration, we are brought to the conclusion that it embraced the present case. Indeed, it would hardly seem necessary to resort to any very refined reasoning to prove that a loss, no part of which would ever have occurred but for the presence of camphene, may fairly be said to have been "occasioned by camphene."
The charge of the judge, therefore, to which the defendants' counsel excepted, was erroneous. He should have instructed the jury that, if they should find that the lighted match would have been entirely harmless, and that no destructive fire nor any loss would have occurred but for the presence of camphene, the plaintiffs could not recover. The judgment should be reversed, and a new trial granted.
DENIO and CLERKE, Js., concurred in this opinion.
Judgment affirmed. *Page 450